896 N.E.2d 915 (2008)
In the Matter of Roger L. MILLER, Respondent.
No. 12S00-0806-DI-372.
Supreme Court of Indiana.
November 20, 2008.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11). the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: After being placed on "Inactive Good Standing Status" in 2005. Respondent continued to practice law actively in two cases in which he was representing a client pro bono. In one of those cases. Respondent sent a letter to the judge containing Respondent's legal analysis without sending a copy to opposing counsel. Respondent has agreed to disgorge any attorney fees he may be awarded in either of the cases. In 2008, Respondent resumed his active status as an attorney.
A fact in aggravation is Respondent's substantial experience in the practice of law. Facts in mitigation are; (1) Respondent bus no prior disciplinary history; and (2) he did not act from a selfish or dishonest motive.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:

*916 3.3(b): Communicating ex parte with a judge during a proceeding unless authorized to do so by law or court order.
5.5(a): Engaging in the unauthorized practice of law.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court. having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline and imposes a public reprimand.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d), and to Thomson West for publication in the bound volumes of Court's decisions.
All Justices concur.